Citation Nr: 0205497	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  93-02 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a chronic 
disability manifested by fatigue as due to an undiagnosed 
illness. 

4.  Entitlement to service connection for a chronic 
disability manifested by seizures as due to an undiagnosed 
illness. 

(The issues of determination of initial rating for chronic 
lumbar strain, entitlement to service connection for a 
chronic disability manifested by joint and muscle pain as due 
to an undiagnosed illness, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active duty from April 1976 to April 1980, 
from January to June 1991, and from July to December 1991.  
He served in the Southwest Asia theater of operations during 
the Persian Gulf War from January to June 1991 and from July 
to November 1991.  These matters come to the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a November 1992 rating decision, the RO granted service 
connection for chronic obstructive pulmonary disease, and 
initially rated the disability as 10 percent disabling.  The 
veteran perfected an appeal of the initially assigned rating.  
In April 1996, the veteran subsequently withdrew his appeal 
of the initial rating assigned for chronic obstructive 
pulmonary disease.  The Board finds, therefore, that the 
issue of determination of initial rating assignment for 
chronic obstructive pulmonary disease is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if withdrawn); 
38 C.F.R. § 20.204 (2001).

In an August 1995 rating decision the RO denied entitlement 
to service connection for a nervous condition, claimed as 
anxiety and depression.  In a March 1996 rating decision, the 
RO denied entitlement to service connection for PTSD.  The 
veteran perfected an appeal of these issues. 

In the August 1995 rating decision, the RO also denied 
entitlement to service connection for a hiatal hernia.  As 
the RO subsequently granted service connection for a hiatal 
hernia in April 1997, however, the Board finds that that 
issue is no longer in contention.  Hamilton, 4 Vet. App. 
at 528 (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal).

In the March 1996 rating decision, the RO denied entitlement 
to service connection for Persian Gulf War syndrome, claimed 
as fatigue, joint and muscle pain, and blackouts due to 
undiagnosed illnesses resulting from service in the Persian 
Gulf War.  The RO also denied entitlement to service 
connection for hepatitis.  The veteran perfected an appeal of 
these issues.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the 
following issues: determination of initial rating for chronic 
lumbar strain (initially rated 10 percent disabling from 
December 19, 1991, and 20 percent disabling from May 2, 
1998), entitlement to service connection for a chronic 
disability manifested by joint and muscle pain as due to an 
undiagnosed illness, and entitlement to a TDIU.  When 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues. 

In multiple statements the veteran has asserted that a 
congenital defect in his son is the result of his exposure to 
environmental hazards in the Persian Gulf War.  In addition, 
in an April 1996 statement, the veteran indicated that he was 
claiming service connection for an injury to the cervical 
spine.  The RO has not yet addressed these issues and they 
will be discussed in the later Board decision following the 
development action noted above.

The veteran also entered a June 2000 notice of disagreement 
to the May 2000 RO denial of service connection for residuals 
of an injury of the left knee, claimed as a gunshot wound 
with secondary arthritis.  This issue will also be referred 
in the later Board decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claims addressed on the merits in this 
decision, obtained all relevant evidence designated by the 
veteran, and provided him VA medical and psychiatric 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  The veteran did not engage in combat with the enemy 
during his initial period of active duty service from April 
1976 to April 1980, or during active duty service from 
January to June 1991 or July to December 1991, including 
service during the Persian Gulf War.

3.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence.

4.  The psychiatric symptoms documented during the veteran's 
initial period of active duty service from April 1976 to 
April 1980 were clearly and unmistakably due to a preexisting 
personality disorder.

5.  The veteran's diagnosed disability of anxiety was first 
manifested and diagnosed in 1990, many years after his 
separation from the initial period of active service in 1980 
and prior to his entry onto active duty service in January 
1991; the competent medical evidence of record does not 
relate the veteran's diagnosed anxiety to active duty service 
from 1976 to 1980.  

6.  The veteran's diagnosed psychiatric disabilities of 
personality disorder and anxiety clearly and unmistakably 
preexisted his active service periods from January to June 
1991 and July to December 1991, and did not increase in 
severity during either period of service.

7.  The veteran did not sustain a psychiatric injury or 
disease in service; the veteran's diagnosed psychiatric 
disabilities (other than PTSD, anxiety, and personality 
disorder) began after service separation and have not been 
related by competent medical evidence to any disease or 
injury sustained during the veteran's active duty service. 

8.  The signs and symptoms of a psychiatric disorder have 
been attributed by medical evidence to specific psychiatric 
diagnoses, and are not shown to represent a cluster of signs 
and symptoms of unknown etiology. 

9.  Exposure to the Hepatitis C virus or any of the risk 
factors for the hepatitis C virus was not shown during 
service; the hepatitis C virus, initially documented in March 
1994, is not shown by competent medical evidence to be 
related to an in-service disease or injury (including risk 
factors).

10.  The veteran's complaint of fatigue has been attributed 
by competent medical evidence to his diagnosed psychiatric 
disorders and hepatitis.

11.  The veteran's complaint of blackout spells has been 
attributed by the medical evidence to the disability of 
epilepsy, and is not shown to represent a cluster of signs 
and symptoms of unknown etiology.  

12.  A seizure disorder did not manifest during service; was 
not continuous after service, being initially documented in 
July 1994; and the seizure disorder diagnosed as probable 
epilepsy is not shown by competent medical evidence to be 
etiologically related to an in-service disease or injury. 


CONCLUSIONS OF LAW

1.  The presumption of soundness at enlistment in April 1976 
is rebutted by clear and unmistakable evidence of a 
preexisting personality disorder.  38 U.S.C.A. § 1111 (West 
1991 & Supp. 2001). 

2.  The presumption of soundness at service entrances in 
January 1991 and July 1991 is rebutted by clear and 
unmistakable evidence of a preexisting personality disorder 
and anxiety.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001). 

3.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 1153, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 4.9, 4.125(a) (2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

4.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

5.  A chronic disability manifested by fatigue was not 
incurred in or aggravated by active service, including as a 
result of undiagnosed illnesses.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be 
codified as amended at 38 U.S.C.A. § 1117); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).   

6.  A chronic disability manifested by seizures was not 
incurred in or aggravated by active service, including as a 
result of undiagnosed illnesses.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be 
codified as amended at 38 U.S.C.A. § 1117); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active duty from April 1976 to April 1980, 
from January to June 1991, and from July to December 1991.  
He served in the Southwest Asia theater of operations during 
the Persian Gulf War from January to June 1991 and from July 
to November 1991.  

Medical evidence presented at the time of entry into service 
in April 1976 included an August 1963 operative report which 
indicates that at the age of five years the veteran underwent 
the surgical removal of a large cystic tumor from the right 
cerebellar hemisphere, which pathological study revealed to 
be a fibrillary type of astrocytoma.  The symptoms were 
indicated to include ataxia (failure of muscular coordination 
or irregularity of muscular action), more evident in the 
right extremities than the left, and evidence of bilateral 
severe papilledema and left sixth nerve palsy.  The surgery 
was without incident and the post-operative course was 
uneventful.

According to an April 1975 hospital summary from the St. 
Petersburg General Hospital, the veteran was then 
hospitalized due to severe headaches, paresthesias in the 
left extremities, severe dizziness and vertigo, and 
personality changes.  An electroencephalogram (EEG) then 
revealed focal slowing activity localized to the left 
hemisphere with seizure potentiality.  The correlation was 
that the tracing would fit well with the presence of a lesion 
over the left hemisphere with seizure potentiality.  The 
final diagnosis was no evidence of brain tumor, but muscle 
contraction headaches.  

At the service entrance examination in April 1976, the 
veteran reported a history of having experienced frequent 
headache, head injury, and a tumor/growth/cyst/ cancer.  He 
denied having ever experienced dizziness or fainting spells, 
bone, joint, or other deformity, or nervous trouble of any 
sort.  The examination report noted a history of brain tumor 
and headaches.  No relevant abnormalities were noted on 
physical examination, which included a neurological 
evaluation.  Following review of the above-cited medical 
records, the veteran was accepted into service.  

In August 1977 in service the veteran sustained a closed 
fracture of the left tibia and fibula after falling off a 
truck.  The fracture was found to be well healed in December 
1977.  In November 1977, the veteran complained of symptoms 
which included dizziness, diagnosed as acute streptococcal 
tonsillitis.  In July 1978, the veteran complained of pain 
and morning stiffness in the joints (hands, shoulders, 
ankles, knees) with crepitation.  Examination was normal. 

The veteran was hospitalized in December 1978 after 
attempting to slit his wrist, when he was found to be 
suffering from an adjustment reaction with a suicidal gesture 
due to having been spurned by a woman.  He was discharged to 
duty four days later as recovered.  He was again hospitalized 
for six days in January 1979 when he again attempted to slit 
his wrist, the wound having been found to be superficial.  On 
examination the treating psychiatrist found that the veteran 
was immature, inexperienced, and lacking in emotional stamina 
and mental capability.  The veteran did not demonstrate any 
depression or suicidal ideation while hospitalized.  The 
second event was also causally related to adjustment reaction 
to adult life, diagnosed as immature personality with poor 
frustration tolerance, impulsivity, acting out behavior, and 
suicidal gesture.  He was again discharged to duty as 
recovered, and received supportive therapy in April 1979.

At the service separation examination in December 1979, the 
veteran reported having attempted suicide and having suffered 
from depression or excessive worry.  No relevant 
abnormalities were found on examination.  His service 
personnel records indicate that during his initial period of 
active duty his military occupational specialty (MOS) was 
multi-channel communications equipment operator.  The veteran 
separated from the first period of service in April 1980. 

The veteran underwent a VA medical examination in August 
1990, at which time he reported that he was under a great 
deal of stress because he was unemployed, he was unable to 
find employment, and he and his wife and child were living 
with his parents.  He also reported having worked as a 
phlebotomist from March to October 1988.

An extract from the medical records of the VA Medical Center 
(MC) in Lake City, Florida, shows that the veteran was 
hospitalized at that facility for six days in December 1990 
for the treatment of anxiety, among other problems.

On re-entering active duty in January 1991, the veteran 
reported having frequent trouble sleeping, and that he was 
then taking Xanax due to stress because he was not working 
and was living with his parents.  He described his normal 
occupation as a medical assistant.  He attributed the 
sleeping difficulty to being newly married, unemployed, and 
having a small child.  The report of examination on re-
entering active duty is not of record.  

At a demobilization examination in June 1991, the veteran 
denied any history of suicide attempt, swollen or painful 
joints, dizziness or fainting spells, head injury, frequent 
trouble sleeping, depression or excessive worry, nervous 
trouble of any sort, or periods of unconsciousness.  He also 
denied any history or complaints of fatigue, nightmares or 
trouble sleeping, or recurring thoughts about experiences 
during Desert Shield/Desert Storm.  Physical examination in 
June 1991 was normal.

When the veteran's unit was re-activated in July 1991, he 
wrote in the Report of Medical History that his usual 
occupation was medical assistant/phlebotomist.  He complained 
of dizziness in August 1991 that was attributed to bronchitis 
or gastritis, and was again treated for back pain.  His 
reported dizziness, among other symptoms, in October 1991 was 
assessed as a bronchial infection.  The veteran did not 
undergo examination when he was separated from service in 
December 1991.  None of the service medical records indicate 
that he received a blood transfusion, or was otherwise 
exposed to the hepatitis virus.  

The veteran's service personnel records indicate that during 
his active duty in Southwest Asia in 1991 his MOS was unit 
supply specialist (since 1988).  He received the National 
Defense Service Medal, the Southwest Asia Service Medal with 
two Bronze Service Stars, the Good Conduct Medal, the Army 
Achievement Medal, the Army Commendation Medal, the Bronze 
Star Medal, and the M16 Rifle Badge.  The official records do 
not show that he received any citations indicative of combat 
service, including a Purple Heart or a "V" device with the 
Bronze Star Medal.  See Army Regulation 672-5-1 (1 October 
1990).  Although multiple corrections to his discharge 
certificate were made following his separation from service, 
none of those corrections reflected combat service or receipt 
of the Purple Heart.  A July 1991 entry in the service 
personnel records includes the remark of "[d]uty in imminent 
danger pay area [Southwest Asia] [f]rom" July 1991. 

The veteran claimed entitlement to VA compensation benefits 
in December 1991, at which time he made no reference to any 
impairments other than chronic obstructive pulmonary disease 
and a back disorder.  

The veteran was referred to the VA psychiatry clinic in June 
1993 for what his treating physician characterized as a great 
deal of stress and family problems; his wife had cancer, they 
had a new-born baby, he had lost his job, and he was planning 
surgery (hemorrhoids).  The physician then found that the 
veteran was demonstrating somatic manifestations as back pain 
and insomnia.  He appeared very anxious, and the physician 
provided a diagnosis of anxiety.

In July 1993, the veteran reported having been exposed to 
depleted uranium from an artillery shell while in the Persian 
Gulf, and complained of fatigue.  The physician then offered 
to admit him to the hospital for a complete work-up, which he 
declined due to family responsibilities.  Another physician 
later noted that the veteran was so pre-occupied with what 
had happened in Southwest Asia that he constantly visualized 
the entire lay out of the operation.  The physician entered a 
diagnosis of an anxiety disorder and obsessive compulsive 
disorder and prescribed medication.  VA treatment records 
indicate that the veteran continued to receive treatment for 
chronic anxiety and/or depression.

The veteran's VA therapist noted in October 1993 that he was 
chronically worried and pre-occupied with somatic concerns to 
the point he asserted that his infant son might have cancer 
because of chemical exposure in Southwest Asia.  His 
diagnoses were again shown as anxiety and depression, and his 
medication was changed.

In a November 1993 statement, the veteran claimed to have a 
number of vague medical problems due to his service in the 
Persian Gulf War.  His complaints included depression, "Gulf 
War Syndrome," chronic fatigue, and lack of energy.  A 
December 1993 VA hospitalization report notes a history of 
depression, and reflects a diagnosis of depression neurosis, 
although the veteran was being treated primarily for other 
physical symptoms.  

The veteran claimed entitlement to service connection for 
hepatitis in May 1994, and then submitted a March 1994 report 
indicating that his blood was found to be positive for the 
hepatitis C antibody when he tried to donate blood.  He was 
hospitalized at the VAMC in May 1994 to evaluate his status 
in terms of the positive finding, at which time diagnostic 
testing was again reactive for the hepatitis C antibody.  The 
hospital summary does not indicate that there were any overt 
manifestations of a liver disorder.

The veteran claimed entitlement to service connection for a 
psychiatric disorder in June 1994, which he described as 
anxiety and depression.  He submitted a copy of an 
examination performed on separation from Reserve service 
indicating that he was found disqualified for further service 
due to obesity, chronic depression and anxiety, elevated 
cholesterol, and an uncorrected refractive error.

During a July 1994 VA medical examination the veteran stated 
that his loss of energy and fatigue began when he started 
having problems with his liver.  The examiner noted that the 
veteran appeared to be somewhat lethargic, mildly depressed, 
tired and weak, although he was well developed and well 
nourished.  His carriage, posture, and gait were all normal.  
Examination of the abdomen showed the liver to be enlarged 
and tender.  

A July 1994 VA treatment record shows that the veteran had 
hepatitis C, with a minimum increase in liver enzymes, 
otherwise normal diagnostic testing.  The physician 
determined that treatment with interferon was not indicated 
due to the veteran's multiple medical problems and the low 
efficacy of treatment, and recommended that liver function 
tests be repeated in six months.

The veteran underwent a VA neurological evaluation in July 
1994 due to complaints of syncope and "blacking out."  He 
reported a history of excessive daytime somnolence and 
frequent drowsiness while driving of several months in 
duration.  He also complained of problems with his memory, 
and stated that he did things he did not remember later.  He 
reported having undergone the removal of the astrocytoma at 
the age of five years, with no known residuals.  Following 
the evaluation the neurologist entered impressions of rule 
out partial complex seizure activity versus syncope of other 
etiology; excessive daytime somnolence with a poor sleep 
history; and attention deficit.

The neurologist determined that the veteran should receive 
neuropsychiatric testing, which was conducted in July 1994.  
The veteran then reported that his blackout spells had been 
occurring for almost three years, and that his service in the 
Persian Gulf War was the precipitating event.  He stated that 
he had completed training as a medical assistant in 1981, but 
had not worked since returning from the Persian Gulf because 
he was disabled.  He was then attending school to become a 
medical laboratory technician.

The psychologist wrote that no significant physical handicaps 
were found during the evaluation, although the veteran 
registered persistent somatic complaints related to non-
specific fatigue, cardiopulmonary changes, and 
musculoskeletal pain, all of which the veteran attributed to 
his service in the Persian Gulf War.  The testing revealed 
that the veteran was socially isolated and exhibited 
manipulativeness and demandingness in his interactions with 
others.  His interpersonal behavior was indicative of 
immaturity or poor socialization.  Personality testing showed 
him to excessively use repression and denial in a naïve and 
insightless manner.  He had poor tolerance for stress or 
pressure; a history of physical complaints and seeking 
sympathy; and he was immature, without insight, and 
narcissistic.  He used somatization and repression to cope 
with tensions and conflicts and he used physical complaints 
to control others and to channel disguised hostility, with a 
prominent feature of pain.  The test results suggested a 
chronic, pervasive emphasis on physical symptoms and 
physiological processes and a lack of psychological insight.  
He tended to worry over minor problems.  The evaluation 
resulted in diagnoses of a dysthymic disorder and a 
narcissistic personality disorder.

The veteran was provided an EEG in July 1994, which was shown 
to be abnormal with breach rhythm over the left parietal and 
right frontal regions versus sharp wave foci.  The 
neurologist found these findings not to be diagnostic for a 
seizure disorder in September 1994.  The veteran then denied 
having any more blackout spells, although he continued to 
have problems with sleeping and excessive daytime somnolence.  
He reported that his limbs "jumped" while he was sleeping, 
sometimes causing him to awaken.  The neurologist then 
entered a diagnosis of possible nocturnal myoclonus syndrome 
with sleep deprivation, excessive daytime somnolence, and 
neurobehavioral changes.  The neurologist then prescribed 
medication.

In October 1994 the veteran reported having had blackout 
spells for two months, the most recent occurring on the 
morning of the examination.  An October 1994 VA hospital 
summary indicates that the veteran had been evaluated for a 
positive hepatitis C antibody response, and that he had 
previously worked as a phlebotomist.  The evaluation resulted 
in the conclusion that no treatment for hepatitis was 
warranted, but he was given the vaccination for hepatitis B.  
His physician noted that the veteran had served in Southwest 
Asia during the Persian Gulf War, working in transportation 
and policing, and that he had been exposed to petroleum fumes 
and smoke.  The diagnoses included chronic anxiety and 
depression with insomnia, and the veteran received additional 
treatment while hospitalized.  The hospital staff did not 
observe any seizure activity during the hospitalization.

The veteran underwent a neurological evaluation while 
hospitalized, when the neurologist noted that he was markedly 
anxious with numerous complaints.  The evaluation resulted in 
an impression of significant anxiety with inattention 
syndrome and sleep disturbance with secondary excessive 
daytime somnolence.

The veteran was given a psychological evaluation in November 
1994, which included a personality assessment.  The test 
results were indicative of significant psychological 
problems, with pain, fatigability, irritability, depression, 
generalized anxiety, and somatic concerns as major features.  
The veteran's profile revealed chronic maladjustment using 
repression, denial, and somatization.  The psychologist wrote 
that individuals with similar profiles often presented 
themselves as physically ill, but that their chronic 
complaints were normally not substantiated on physical 
examination.  Such individuals were unwilling to accept their 
physical symptoms as the result of emotional conflict.  The 
psychologist found that the results of the testing were not 
like those most frequently obtained by individuals with PTSD.

VA treatment records disclose that in November 1994 the 
veteran complained of nightmares, flashbacks, social 
isolation, difficulty getting along with others, depression, 
a startle response, and intrusive thoughts.  His psychiatrist 
then entered an impression of PTSD and dysthymia.  In 
December 1994 the veteran again reported having intrusive 
memories and nightmares about the Persian Gulf War.  He 
claimed to have been exposed to radiation because he handled 
munitions that contained depleted uranium.  He also had 
hepatitis C, and was concerned about how he had been exposed.  
He attributed all of his medical problems to his 
participation in the Persian Gulf War, and his psychiatrist 
diagnosed his symptoms as PTSD, provisional, and dysthymia.

The veteran began participation in group therapy sessions in 
January 1995, and the psychologist providing his treatment 
attributed his symptoms to a schizoaffective disorder.  Later 
in January 1995 the veteran stated that he wished that he 
could return to military service, because he was then 
unemployed and receiving disability benefits.  His 
psychiatrist continued the diagnosis of PTSD.  

The RO also provided the veteran a VA psychiatric examination 
in January 1995, at which time the veteran reported having 
been unemployed since 1991.  He claimed that he was unable to 
work because of a bad back and heart problems.  He reported 
that he had previously worked as a phlebotomist and nurse's 
assistant.  The psychiatrist noted a contradiction in that 
the veteran claimed to be unable to perform his work as a 
phlebotomist because of his back, yet he was then in school 
to become a medical laboratory technician.  He had been 
convicted of burglary and forgery.

The veteran stated that while in Southwest Asia he worked in 
a transportation company carrying ammunition.  He also stated 
that he was in a life-threatening situation only once, when a 
sniper attacked his truck convoy.  He then denied having 
sustained any physical injuries while in the Persian Gulf.  
He stated that the most traumatic experience he had was 
seeing the casualties, including burned bodies.

He claimed that since returning from the Persian Gulf War he 
had nightmares and insomnia.  He was also depressed, which he 
attributed to not having any money.  The examiner found that 
the veteran then contradicted himself by saying that he 
wished he could return to the war, because he was then able 
to earn a living.  He stated that he often looked at pictures 
he had taken in Southwest Asia, in a manner the examiner 
characterized as fondness, and indicated that having served 
there meant a great deal to him.  In terms of a diagnosis of 
PTSD, the examiner noted that the veteran apparently had no 
difficulty dealing with having served in the war.  The 
nightmares he complained of mostly dealt with the dead bodies 
he had seen.  The examiner then provided a diagnosis of 
dysthymia, related to financial problems, and found that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.

During a May 1995 psychiatric evaluation the veteran reported 
having multiple family problems causing increasing stress.  
He was unemployed and attending school.  In terms of his 
service experiences he reported having seen dead enemy 
soldiers and body parts, and that he had been under sniper 
fire.  He stated that he had had difficulty adjusting to 
civilian life, and that he had nightmares, intrusive 
thoughts, a startle response, and depression.  He indicated 
that those symptoms were less than they previously had been, 
which the psychiatrist characterized as an amelioration of 
symptoms.  The psychiatric symptoms were then diagnosed as an 
adjustment disorder and dysthymia.

In June 1995 the VA neurologist found that the veteran's 
major problems were related to a personality disorder, 
depression, and a schizoaffective disorder.  

In March 1996 the veteran reported having been arrested for 
passing bad checks and "grand theft," and his psychiatric 
symptoms were attributed to major depression.

In support of his claims, in April 1996 the veteran submitted 
what he claimed to be a record of immunizations and 
diagnostic testing performed from May 1990 to June 1995.  
That document, which appears to have been altered, indicates 
that he underwent testing for hepatitis in May 1990, which 
was negative.  He also submitted what he purported to be an 
April 1991 recommendation for award of the Bronze Star Medal 
for heroism.  He presented a March 1991 service department 
treatment record indicating that he had been treated for 
severe anxiety and depression at that time.

VA treatment records disclose that in September 1996 the 
veteran's psychologist attributed his psychiatric symptoms to 
major depression.  The psychologist also noted that the 
veteran was pre-occupied with the Persian Gulf War, in that 
he reported having seen mutilated bodies and SCUD missiles 
flying over.  

The veteran's psychiatric symptoms were again diagnosed as 
major depression in January 1997.  He complained of back pain 
in May 1997, and was then walking with a cane due to knee 
pain.  The listing of his medical diagnoses included 
schizophrenia, as well as major depression.  In August 1997 
his psychiatric diagnosis was again shown as PTSD.  He then 
reported having been shot in the right leg by a sniper, and 
the psychologist noted that service connection had been 
established for a lower leg condition.

In September 1997 the veteran submitted a copy of the report 
of a February 1991 
X-ray study of the chest, the results of which were shown to 
be "ABNORmAl  IMP: COPD  ."  The copy of that X-ray study 
that is in his service medical records provided by the 
National Personnel Records Center (NPRC), however, indicates 
that the study was normal.  

The veteran also submitted a copy of an April 1991 medical 
record indicating that he was then treated for a gunshot 
wound to the right lower leg, which he had sustained two 
weeks prior.  The identical treatment record obtained from 
the NPRC makes no reference to any treatment for a gunshot 
wound.

In multiple statements, the veteran has asserted that service 
connection should be granted for hepatitis because the 
disorder was not diagnosed prior to service, the disease can 
only be detected by specific blood tests, and the disorder 
was diagnosed in 1994.  He also asserted that service 
connection for a seizure disorder should be granted because 
he was treated for syncope of unknown origin.  He claimed 
service connection for those disorders as undiagnosed 
illnesses resulting from service in the Persian Gulf War, 
including the numerous inoculations and shots he received.  
He has also asserted that depression and PTSD constitute 
psychoses warranting presumptive service connection as 
chronic disabilities.  He also stated that, as the evidence 
showed, he was being treated with Xanax for anxiety prior to 
entering active duty.

In August 1997 the RO asked the veteran to submit a complete 
description of the events to which he attributed the symptoms 
of PTSD.  In a September 1997 statement, the veteran reported 
that while in the Persian Gulf War his duties were those of a 
truck driver transporting ammunition.  He wrote that on one 
occasion the convoy in which he was driving encountered a 
sniper, and that he was then shot.  On another trip he saw 
live ammunition lying about, and dead, dismembered, and 
burned bodies.  He also wrote that his base was under 
constant attack by SCUD missiles, with some missiles 
exploding within a five mile radius of the camp.  He wrote 
that he never knew if he would be driving home, or if he 
would be brought back in a body bag.  During his second tour 
in the Persian Gulf his duties were to retrieve equipment 
that had been left behind.  In an additional statement 
submitted in December 1997 he wrote that the gunshot wound he 
sustained around April 25, 1991, 90 kilometers from Kuwait 
City.

The veteran informed his Congressman in September 1997 that 
he had been awarded the Bronze Star Medal and a Purple Heart, 
but that he had not received certificates for those awards.  
He asserted that the Bronze Star Medal had been awarded for 
valor under fire, in that he had responded to sniper fire in 
a manner that allowed his truck convoy to safely pass.  He 
also claimed to have been shot in the leg in this encounter, 
but stated that he had not reported the injury because he had 
dug the bullet out himself.

In a January 1998 statement, the veteran reported that his 
back was injured in service when the truck in which he was 
riding was hit by a mortar and rolled over.  He also wrote 
that he saw dead bodies at least 12 times, and that he saw 
burned and bombed buildings everywhere.  He claimed to dream 
about these things every night, and to think about them every 
day.  He then asserted that, if he had a psychiatric illness 
prior to entering service, it had been aggravated by his 
service in the Persian Gulf War.

During an April 1998 VA psychiatric examination, the veteran 
reported that he had been unable to work since returning from 
the Persian Gulf War due to a bad heart and a bad back.  He 
reported that he had spent a lot of time in jail for writing 
worthless checks.  He stated that his duties in the war 
included the transportation of ammunition to the front lines, 
so that he was often in a combat zone.  He reported that the 
vehicle in which he was riding was hit by mortars on two 
occasions, causing the vehicle to roll over.  He also 
reported that he was driving the lead truck in a convoy when 
it was attacked by sniper fire, and that he had been hit in 
the left leg by the sniper.  He showed the scar to the 
examiner, and claimed to have received a Purple Heart for the 
injury.

He stated that since returning from the war he had nightmares 
about being shot by a sniper and his truck being hit by 
mortars.  Noises frightened him, he liked being by himself, 
and he had memory lapses.  He was walking with a cane, but 
did not appear to be using it.  There was no evidence of 
psychosis.  The examiner stated that, if the veteran's claims 
of being shot were true, his symptoms met the criteria for a 
diagnosis of PTSD.

The veteran underwent a VA neurological examination in May 
1998, during which he reported that he started having 
blackouts in 1995.  He stated that he had eventually been 
given the diagnosis of epilepsy.  He had not had any more 
spells until after his medication had been discontinued, but 
started having the spells again within the previous few 
months.  He described the spells as staring off into space 
for a few minutes, following which he was fatigued for one to 
two hours.  He reported that he sometimes had an aura of 
dizziness that preceded the seizures.  The examiner noted 
that the veteran had had an abnormal EEG, but that a CT scan 
of the head was negative.  The examiner noted that the 
veteran had been given a diagnosis of epilepsy in 1995, and 
found that he most likely had epilepsy.

A May 1998 VA medical examination disclosed that the veteran 
was in no acute distress, but that he carried a cane.  He was 
able to move on and off the examining table and dress and 
undress without difficulty.  He was able to walk on his toes 
and heels, stand on each foot, and squat and rise normally.

The veteran submitted a document in June 2000 indicating that 
he had been awarded the Purple Heart.  The date of the 
document was June 2, 1990, and it purports to show that the 
Purple Heart was awarded because the veteran had been wounded 
during a sniper attack.  The Purple Heart was purportedly 
granted in conjunction with a Bronze Star Medal, in that the 
same event supported both citations.  He also submitted a 
certification from the service department showing that he was 
authorized to wear the Southwest Asia Service Medal with two 
service stars, the Army Lapel Button, and the Kuwait 
Liberation Medal.  The certification makes no reference to 
the Purple Heart.

Duty to Assist

The Veterans Claims Assistance Act of 2000 now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001).  VA has issued regulations to implement 
the Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
changes in the regulation are effective November 9, 2000, 
with the enactment of the Veterans Claims Assistance Act of 
2000, and apply to all claims filed on or after November 9, 
2000, or filed previously but not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, 15 Vet. App. 21 (2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits, VA will notify the veteran of the evidence that 
is necessary to substantiate the claims.  VA will inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  VA will also make reasonable efforts to help 
the veteran obtain evidence necessary to substantiate a 
claim, including making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any Federal department or agency, 
State or local government, private medical care provider, 
current or former employer, or other non-Federal governmental 
source.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

In the rating decisions, statement of the case, supplemental 
statements of the case, and letters dated in August 1996, 
August 1997, and November 1997, the RO informed the veteran 
of the evidence needed to substantiate his claims addressed 
on the merits in this Board decision.  The RO provided the 
veteran statements of the case and supplemental statements of 
the case in April 1996, January 1998, and June 2000.  In 
those documents the RO informed the veteran of the regulatory 
requirements pertaining to the claimed benefits, and provided 
him the rationale for not awarding the benefits he sought.  
The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate the appealed claims addressed on the merits in 
this Board decision.

The RO has obtained the veteran's service medical and 
personnel records, VA treatment records, and private 
treatment records.  The RO provided the veteran VA 
examinations in October 1992, July 1994, January 1995, April 
1998, and May 1998.  In August 1997 the RO asked the veteran 
to identify the in-service events to which he attributed the 
symptoms of PTSD.  The veteran responded in September 1997 by 
indicating in writing that he had been shot by a sniper, and 
that the truck he was driving had been hit by mortars.  For 
the reasons that will be shown below, the Board finds that 
the veteran's description of the claimed in-service stressors 
is not credible; therefore, a request for verification of the 
claimed stressors through official sources is not necessary 
to decide this claim on appeal.  Assistance is not required 
where there is "no reasonable possibility" that the 
assistance "would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  

In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  A 
medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim, but: (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disorder.  38 U.S.C.A. § 5103A (West Supp. 2001); 
Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The Board notes that the RO has not obtained a medical 
opinion regarding the onset or etiology of the hepatitis that 
was diagnosed in 1994.  Given the absence of medical evidence 
documenting any risk factors in service, or complaints or 
clinical findings pertaining to a liver disorder prior to 
1994, there is no evidence of an "event, injury or disease 
in service" to which any current medical opinion could 
relate the veteran's hepatitis C virus.  See Duty to Assist, 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(B)).  Any such medical nexus opinion, 
therefore, would be speculative and of no probative value.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (not required 
to accept doctors' opinions that are based upon only the 
appellant's recitation of uncorroborated medical history).  

Documents in the claims file indicate that the veteran is 
receiving disability benefits from the Social Security 
Administration.  The veteran has not indicated, however, that 
any medical evidence relied upon by that agency is relevant 
to any issue addressed in this decision.  The Board finds, 
therefore, that reviewing the records considered by the 
Social Security Administration prior to adjudicating the 
issues addressed in this decision is not necessary to decide 
the claims the Board is addressing on the merits in this 
decision.  See Allday v. Brown, 7 Vet. App. 517 (1995) (VA is 
not obligated to obtain evidence if the relevance of the 
evidence has not been shown).  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for deciding the merits of the veteran's claims 
addressed on the merits in this decision, and that VA has 
fulfilled its obligation to assist him in the development of 
the relevant evidence.

Service Connection

Laws and Regulations

Service connection may be granted for a disability resulting 
from "disease" or "injury" incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability" 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more prior to September 20, 2011.  
"Qualifying chronic disability" includes one or any 
combination of the following: disability previously defined 
in law (signs or symptoms of fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b)); a medically 
unexplained chronic multi-symptoms illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the VA Secretary determines in 
regulations warrants a presumption of service connection.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Except for a medically unexplained chronic multi-symptoms 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms, compensation is not payable under this 
provision if by history, physical examination, and laboratory 
tests the disability can be attributed to any known clinical 
diagnosis.  The term "signs" is defined as objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 U.S.C.A. § 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (to be codified as 
amended at 38 U.S.C.A. § 1117); 38 C.F.R. § 3.317. 

The determination as to whether the requirements for 
establishing service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  


PTSD

The veteran claims to have PTSD as the result of his 
experiences in the Persian Gulf War.  He specifically 
contends that he has PTSD because of two stressful events in 
service of having been shot by a sniper and his truck having 
been hit by mortars.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the March 1996 RO rating decision on 
appeal and issuance of the April 1996 statement of the case, 
the old requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  The prior regulation also 
provided that, if the claimed in-service stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded a combat 
citation, such as the Purple Heart Medal, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  

In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, as pertains to this veteran, the three 
requirements remain essentially unchanged.  While a "clear" 
diagnosis of PTSD is no longer required, it still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2001).  It is 
not necessary in order to decide this veteran's claim to 
determine whether there is a current diagnosis of PTSD.  In 
denying service connection for PTSD in the June 2000 
supplemental statement of the case, the RO found that the 
veteran's claimed stressors had not been corroborated by 
credible evidence, and did not rely on the DSM-III or the 
DSM-IV criteria in finding whether the veteran in fact had 
PTSD.  The Board finds, therefore, that the revision to the 
regulation has no material bearing on the outcome of the 
veteran's appeal.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The term "engaged in 
combat with the enemy" means more than having served in a 
theater of combat operations.  In order to be considered a 
combat veteran, the evidence must show that the veteran 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2001); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, however, or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

The veteran attributes his psychiatric symptoms to two events 
in service: having been shot by a sniper and his truck having 
been hit by mortars.  He stated that his duties consisted of 
transporting ammunition.  

After a review of the evidence, the Board finds that the 
veteran did not "engage in combat with the enemy."  His 
personnel records and performance appraisals do not show that 
his responsibilities included any combat operations.  The 
veteran's service personnel records indicate that during his 
active duty in Southwest Asia in 1991 his MOS was unit supply 
specialist (since 1988).  He received the National Defense 
Service Medal, the Southwest Asia Service Medal with two 
Bronze Service Stars, the Good Conduct Medal, the Army 
Achievement Medal, the Army Commendation Medal, the Bronze 
Star Medal, and the M16 Rifle Badge.  The official records do 
not show that he received any citations indicative of combat 
service, including a Purple Heart or a "V" device with the 
Bronze Star Medal.  See Army Regulation 672-5-1 (1 October 
1990).  

A July 1991 entry in the service personnel records includes 
the remark of "[d]uty in imminent danger pay area [Southwest 
Asia] [f]rom" July 1991.  Although he received pay for being 
in a combat zone, the records do not indicate that he did so 
by personally fulfilling a combat role.  See VAOPGCPREC 12-99 
(an operation or campaign encompass both combat and non-
combat duties).  

The personnel records indicate that the veteran received a 
Bronze Star Medal, but do not show that the medal was awarded 
for valor.  The veteran presented what he claimed to be the 
recommendation for the Bronze Star Medal, which was 
purportedly issued due to his response to a "SNiPPER" [sic-
sniper] attack.  The issue date of the form on which the 
recommendation was prepared was August 1973, whereas the 
award recommendations documented in the personnel records and 
dated in 1991 were prepared on a form with an issue date in 
November 1990.  The document presented by the veteran 
includes a brief and cursory description of the event 
supporting the award without any specific details, including 
the very significant details of date and location; the 
location of the sniper fire is not indicated, while the 
mortar fire is purported to have occurred in "Southern 
Iraq."  The form references both a sniper attack and mortar 
fire injuries, even though only one award is purported to be 
given.  The form submitted by the veteran is handwritten, 
whereas the actual award recommendations are typed.  The 
format is very irregular: the dates were differently 
abbreviated; there was improper mixture of upper case and 
lower case letters; and the attachment violated the 
instructions on the form regarding attachments.  The form 
submitted by the veteran does not include additional indicia 
of reliability; it is replete with misspellings, including of 
basic information such as the name of previous awards 
received which those authorized to prepare an award would be 
expected to know, including basic military terms such as 
"SCrAPnEL" [sic - shrapnel], "IN ROuTE" [sic - en route], 
"SNiPPER" [sic-sniper], "SouthErEN" [sic - Southern], 
"Attach" [sic - attack], and "VechilE" [sic - vehicle].  
The form contains other fundamental grammatical errors such 
as subject-verb disagreement, and the improper use of the 
comma, period, article, and contraction.  The commander 
purportedly authorizing the award was shown as "[redacted] 
[redacted], Lieutenant Colonel," but the awards documented in the 
personnel records indicate that the battalion commander at 
that time was [redacted], Lieutenant Colonel.  
Even by lay observation, the signature for [redacted] on 
the document submitted by the veteran differs significantly 
from the signature of [redacted] one month later 
on the award recommendations form documented in the personnel 
records. 

In addition to the discrepancies between the altered document 
the veteran offered and the actual document in the personnel 
records, the Board notes that the veteran has been convicted 
of crimes involving dishonesty (passing checks with 
insufficient funds and larceny), and, as the analysis below 
reflects, has significantly altered or created other 
documents and submitted them to VA for the purpose of 
obtaining compensation benefits.  For these reasons, the 
Board finds that the document submitted by the veteran which 
purports to be a recommendation for a Bronze Star Medal, is 
not credible; that is, it is not what it purports to be.  The 
document submitted by the veteran, therefore, it is of no 
probative value with regard to whether the veteran has been 
awarded the Bronze Star Medal for combat activity.  

The veteran also presented what is purported to be an award 
of the Purple Heart for injuries sustained as the result of a 
sniper attack.  The veteran's service personnel records, 
however, which specifically list the awards which the veteran 
received, are negative for any evidence that he was awarded a 
Purple Heart Award for any injury.  Although multiple 
corrections to his discharge certificate were made following 
his separation from service, none of those corrections 
reflected combat service or receipt of the Purple Heart.  The 
document submitted by the veteran which purports to be a 
recommendation for a Purple Heart has been typed on a blank 
piece of paper, not on any form prescribed by the service 
department for such awards.  The document submitted by the 
veteran is dated in June 1990, before even the start of the 
Persian Gulf War of which the events are alleged to have 
occurred, and before the veteran even reentered active duty 
service or arrived in Southwest Asia.  The purported Purple 
Heart Award document submitted by the veteran is very brief 
and cursory, and does not provide any details of the claimed 
event, including the very significant detail for military 
purposes of the date.  The purported location of the claimed 
sniper fire in this document is alleged to be during a 
"convoy mission to Kuwait," while the other document 
presented by the veteran (purported to be for valor 
associated with the Bronze Star) indicated the claimed events 
occurred in "Southern Iraq."  The document contains 
numerous typographical and grammatical errors.  The document 
contains numerous spelling errors of such important and 
often-used military terms which one charged with executing a 
military award would be expected to know how to spell, or a 
commanding officer would be expected to have corrected before 
signing; these include "AUTHIORTY" [sic - AUTHORITY], 
"EXCEPTIONALLY" [sic - EXCEPTIONAL], "TRANSPOTATION 
BATTION" [sic - TRANSPORTATION BATTALION], "ACCOMADATION" 
[sic - ACCOMODATION], and "BRONZ" [sic - BRONZE].  The 
document submitted by the veteran was purportedly signed by 
the commander of the 7th Transportation Group, with the name 
of [redacted].  The service department record 
documenting the veteran's receipt of the Army Commendation 
Medal, which is reflected in his personnel records, shows in 
clear type that the commander of the 7th Transportation Group 
at that time was [redacted].  The signature on the 
document submitted by the veteran, claimed to be that of 
[redacted], even by lay observation, differs 
significantly from the [redacted] signature shown on 
the award of the Army Commendation Medal in the official 
records.  Further, the title on the document submitted by the 
veteran ("COL, TRANSPORTATION  COMMANDER 7TH TRANPORTATION 
[sic] GROUP") differed from the more abbreviated title on 
the service department record of the Army Commendation Medal 
("GROUP COMMANDER" and "CDR, 7TH TRANS GRP").  For these 
reasons, the Board finds that the document submitted by the 
veteran purporting to be an award of the Purple Heart is not 
what it purports to be.  The weight of the evidence 
demonstrates that such a Purple Heart Award was not presented 
to the veteran by the service department.  The document 
submitted by the veteran, therefore, is of no probative value 
with regard to whether the veteran has been awarded the 
Purple Heart.  

The veteran's service medical records likewise show no 
references to combat or of any injury sustained in combat.  
The veteran did not make any reference to having been shot 
while in service until August 1997, or having been subjected 
to a mortar attack until January 1998, a substantial period 
of time after he initially claimed service connection for 
PTSD.  The veteran's service medical records indicate that 
his back injury was sustained when the truck in which he was 
riding was hit from behind by another vehicle, not the result 
of a mortar attack.  Although the psychologist noted in 
August 1997 that service connection had been established for 
a lower leg condition, the grant of service connection was 
for the residuals of a closed fracture to the left tibia and 
fibula that occurred during the veteran's initial period of 
service, not due to a gunshot wound during his service in the 
Persian Gulf.  

The veteran submitted a copy of an April 1991 service medical 
record that purports to reflect that he was then treated for 
a gunshot wound to the left leg.  On the document the veteran 
submitted, the April 1991 entry is shown following a pre-
existing entry in the treatment record pertaining to 
treatment provided on February 25, 1991.  The original 
treatment record pertaining to the treatment received on 
February 25, 1991, which the RO received directly from the 
NPRC, does not have any entry following the documentation 
regarding the February 25, 1991 treatment.  It is apparent 
that the entry regarding the claimed April 1991 injury was 
completed after the records were submitted to the NPRC by the 
service department on the veteran's separation from service.  
Moreover, the alleged April 1991 medical entry contains 
incorrectly spelled words, irregular use of upper case and 
lower case letters, mixes objective findings with subjective 
complaints, mixes subjective complaints with objective 
findings, and does not include reference to the standardized 
medical entry format.  For these reasons, the Board finds 
that the purported April 1991 treatment record is not 
credible, and that it is not probative of the veteran having 
been shot while in service.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997). 

The service medical and personnel records do not reflect that 
the veteran came under mortar attack or sniper fire at any 
time while he was on active duty or sustained a gunshot wound 
to the right leg; these records are negative for entries 
which indicate mortar attack or sniper fire, or injury during 
combat, including gunshot wound to the leg.  The Court has 
held that "there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to 
the contrary, VA is entitled to the benefit of this 
presumption.  The veteran has not submitted credible evidence 
to rebut the presumption that those who made entries in his 
service medical and personnel records did so regularly.  For 
the reasons indicated, the Board finds that the altered or 
fabricated documents the veteran has submitted in an attempt 
to gain compensation by convincing VA he received various 
awards, including valor associated with the Bronze Star and 
the Purple Heart Award, or that he sustained a gunshot wound 
to the leg in service, are not credible.  As such, they do 
not constitute the clear evidence to the contrary sufficient 
to rebut the presumption of administrative regularity in the 
service medical and service personnel record entries. 

In addition to the altered documents submitted by the veteran 
for the purpose of gaining compensation from VA, the veteran 
has reported that he was convicted of, and imprisoned for, 
crimes involving writing bad checks without sufficient funds 
and for larceny, crimes which involve dishonesty.  The record 
reflects that the veteran also altered other service medical 
record documents, including a February 1991 chest X-ray 
report and a March 1991 entry (which purports to include 
diagnoses of anxiety and depression).  Because of the absence 
of evidence of combat in the service medical or personnel 
records showing that the veteran personally participated in 
combat, the veteran's repeated alteration of official 
documents (and the specific reasons indicated above regarding 
each document the veteran submitted), his history of criminal 
conviction for crimes involving dishonesty, and the failure 
to rebut the presumption of administrative regularity in the 
service medical and personnel record entries, the Board finds 
not to be credible the veteran's assertions regarding his 
receipt of the claimed awards purported to show combat in 
service and the purported service medical record entry of 
sustaining a gunshot wound to the right leg.  For the same 
reasons, the Board finds that the veteran's assertions of the 
occurrence of the reported combat events in service are not 
credible.  For these reasons, the Board finds that the 
veteran did not engage in combat with the enemy during his 
initial period of active duty service from April 1976 to 
April 1980, or while on active duty from January to June 
1991, or from July to December 1991, including in service 
during the Persian Gulf War.  38 U.S.C.A. § 1154(b); 
VAOPGCPREC  12-99.  

When it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony is not enough to 
establish the occurrence of the alleged stressor.  The 
veteran's service personnel and medical records do not 
corroborate his non-credible assertions of the occurrence of 
stressful events in service of sniper attack, mortar fire, 
and gunshot wound to the right leg.  As the analysis above 
indicates, the documents the veteran has submitted which he 
purported were service department records or service medical 
records are not authentic service department and service 
medical records, but have been significantly altered; such 
records are not credible for the purpose of demonstrating 
that the veteran sustained sniper attack, mortar fire, and 
gunshot wound to the right leg.  

For these reasons, the Board finds that this noncombat 
veteran's claimed in-service stressors - sniper attack, 
mortar fire or mortar attack on his truck, and gunshot wound 
to the right leg - are not supported by corroborating 
evidence.  The occurrence of an in-service stressor to which 
the veteran attributes the symptoms of PTSD is not verified, 
that is, is not supported by credible supporting evidence.  
While there are diagnoses of PTSD of record, the veteran does 
not have a diagnosed disability of PTSD based on a verified 
in-service stressor.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Psychiatric Disorder other than PTSD

The veteran contends that he suffers from psychiatric 
disability, variously diagnosed, which is related to his 
military service during the Persian Gulf War.  The veteran 
does not contend that any of his psychiatric disorders are 
due to an injury or disease that sustained during his initial 
period of service from 1976 to 1980. 

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, No. 01-
7029 (Fed. Cir. Jan. 11, 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, or other psychiatric symptomatology shown 
to have existed prior to service with the same manifestations 
during service, which was the basis of the service diagnosis, 
will be accepted as showing pre-service origin.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation for VA disability compensation 
purposes.  Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. §§ 3.303(c), 4.9.

The medical evidence indicates that the veteran's psychiatric 
symptoms have been variously diagnosed as a personality 
disorder, anxiety, depression, dysthymia, an adjustment 
disorder, and a schizoaffective disorder. (Service connection 
for PTSD is separately addressed above.)  The evidence 
establishes a current medical diagnosis of psychiatric 
disability (other than PTSD).  The evidence does not 
indicate, however, that any of the currently diagnosed 
psychiatric disorders had their onset during service or 
increased in severity during any period of active service.

The service medical records indicate that the psychiatric 
symptoms that the veteran demonstrated during his initial 
period of service from 1976 to 1980 were clearly and 
unmistakably due to a preexisting personality disorder, for 
which a grant of service connection is precluded.  Carpenter, 
8 Vet. App. at 240; 38 C.F.R. §§ 3.303(c), 4.9.  A pre-
service private hospital summary dated in April 1975 reflects 
that the veteran's parents reported he had undergone 
personality changes.  The service medical record evidence 
shows that the veteran was hospitalized in December 1978 and 
January 1979 following suicidal gestures.  In January 1979, 
the veteran was found to be suffering from an adjustment 
reaction with a suicidal gesture, and in December 1978 the 
examiner related the suicidal gesture to adjustment reaction 
to adult life, diagnosed as immature personality with poor 
frustration tolerance, impulsivity, acting out behavior, and 
suicidal gesture.  At the service separation examination in 
December 1979, the veteran reported having attempted suicide 
and having suffered from depression or excessive worry, and 
no relevant abnormalities were found on examination.  The 
medical evidence does not otherwise indicate that any of the 
veteran's currently diagnosed psychiatric disorders are due 
to an injury or disease that was sustained during his initial 
period of service, nor does the veteran so claim.  All of the 
in-service psychiatric symptoms for the period of service 
from 1976 to 1980 were attributed by the medical evidence to 
a personality disorder and no superimposed mental disorder 
was demonstrated. 

The evidence demonstrates that, between periods of active 
duty service (after the initial period of service ending in 
1980 and prior to the next period of active duty service 
beginning in January 1991), the veteran was clinically 
diagnosed with anxiety.  A VA medical examination in August 
1990 reflects that the veteran was under a great deal of 
stress because he was unemployed, was unable to find 
employment, and that he and his wife and child were living 
with his parents.  VA treatment records reflect that the 
veteran was hospitalized at a VAMC for six days in December 
1990 for the treatment of anxiety, among other problems.  

The veteran asserts that he had a preexisting psychiatric 
disorder which was aggravated by his service in the Persian 
Gulf War in 1991.  Upon re-entering active duty in January 
1991, the veteran reported a medical history of having 
frequent trouble sleeping, and that he was then taking Xanax 
due to stress because he was not working and was living with 
his parents.  He attributed the sleeping difficulty to being 
newly married, unemployed, and having a small child.  The 
report of physical examination on re-entering active duty 
service in January 1991 is not of record.

As the report of any examination conducted when the veteran 
re-entered active duty in January 1991 is not of record, and 
because a psychiatric impairment is not otherwise shown to 
have been found on examination when he re-entered active 
duty, he is entitled to the presumption of soundness on 
entering active duty in January 1991.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b).  The 
presumption of soundness at enlistment, however, is rebutted 
by clear and unmistakable evidence of a preexisting 
personality disorder and anxiety.  Id.  

The report of the August 1990 VA examination indicates that 
the veteran was then under a great deal of stress, and the 
extract from the medical records of the VAMC shows that he 
was hospitalized in December 1990 for the treatment of 
anxiety.  In conjunction with the January 1991 entrance 
examination the veteran reported that he was then taking 
Xanax due to stress.  In later statements he also reported 
having been treated for psychiatric symptoms prior to re-
entering active duty in January 1991.  The Board finds, 
therefore, that the evidence, including medical diagnoses of 
personality disorder (which clearly and unmistakably 
preexisted service entrance in 1976) and anxiety (diagnosed 
in December 1990), clearly and unmistakably demonstrates that 
the veteran's psychiatric impairment diagnosed as personality 
disorder and anxiety pre-existed his entrance onto active 
duty service in January 1991; therefore, the presumption of 
soundness on entering service in January 1991 is rebutted.  
38 C.F.R. § 3.304(b).

The Board finds that the evidence demonstrates no permanent 
increase in severity of preexisting psychiatric disabilities 
of personality disorder or anxiety during the second period 
of active duty service from January to June 1991.  The 
service medical records covering the veteran's second period 
of active service, from January to June 1991, are negative 
for any signs or symptoms of any psychiatric impairment.  The 
evidence does not even demonstrate a flare-up of symptoms of 
preexisting psychiatric disability during this period of 
service.  The entries in the service medical records are 
presumed to be regular, and there is no clear evidence to the 
contrary to demonstrate otherwise.  See Ashley, 2 Vet. App. 
at 308-09.  

With regard to this period of service, on re-entering active 
duty in January 1991, the veteran reported having frequent 
trouble sleeping, that he was then taking Xanax due to stress 
because he was not working and was living with his parents, 
and that he was having sleeping difficulty due to being newly 
married, unemployed, and having a small child.  At the 
demobilization examination in June 1991, the veteran denied 
any history of suicide attempt, frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort, and denied any history or complaints of fatigue, 
nightmares, trouble sleeping, or recurring thoughts about 
experiences during Desert Shield/Desert Storm.  Physical 
examination at service separation in June 1991 revealed no 
psychiatric abnormality, while the veteran specifically 
denied any psychiatric symptoms, including frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  The evidence does not demonstrate an 
increase in preexisting psychiatric symptomatology, and even 
shows a decrease during this period of service of preexisting 
symptoms of trouble sleeping and stress ("excessive 
worry").  See Verdon, 8 Vet. App. 529 (if disorder is no 
worse at separation than at service entrance, the disorder is 
not presumed to have been aggravated by service).  

With regard to this period of service from January to June 
1991, pursuant to his claim for compensation, the veteran 
submitted an altered document that purports to be a copy of a 
March 15, 1991 service medical record to show that he was 
treated for severe anxiety and depression.  A review of the 
service medical records provided by the NPRC, however, 
discloses that no such March 1991 entry was made in the 
treatment records.  The actual service medical records 
received from NPRC include a May 1991 treatment of 
bronchitis, not a psychiatric impairment as indicated by the 
purported March 1991 altered document submitted by the 
veteran.  The service medical records include a May 1991 
treatment record in which the identifying information 
recorded on the bottom of the form (content of information, 
format, and handwriting) is identical to the information 
provided on the purported March 1991 entry submitted by the 
veteran.  This reflects that a copy was made of at least the 
bottom portion of the May 1991 treatment record, that this 
photocopy of the May 1991 treatment record was then attached 
to the document the veteran submitted and purports to be the 
March 15, 1991 entry, and that a portion of the May 1991 
document was then written over with the information 
suggesting treatment for anxiety and depression.  The 
purported March 1991 document submitted by the veteran 
contains additional hair lines and uneven margins not found 
on other authentic Standard Forms 600.  The altered document 
submitted by the veteran has only 21 lines, whereas other 
authentic Standard Forms 600, including the May 1991 Standard 
Form 600, have 23 lines, reflecting the loss of two lines in 
the cut and paste process.  These discrepancies indicate that 
a copy of the authentic May 1991 service medical record entry 
was made, then lines 11 through 23 were cut and pasted onto 
another document, and were attached unevenly after an 
inserted section containing lines 1 through 8.  The purported 
March 15, 1991 treatment record entry submitted by the 
veteran also contains numerous misspelled medical terms, 
handwriting that forms the same characters in different 
styles, and words written in varying angles in relation to 
the lines on the form.  

Based on this evidence, the Board finds that the purported 
March 1991 document submitted by the veteran is not credible, 
and that his service medical records for the January to June 
1991 period of service do not document any signs or symptoms 
of a psychiatric impairment.  See Madden, 123 F.3d at 1481 
(the Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  As the evidence of 
record demonstrates no increase in severity of preexisting 
psychiatric symptomatology during the period of service from 
January to June 1991, the Board finds that the veteran's 
preexisting psychiatric disabilities of personality disorder 
and anxiety were not aggravated by this period of service.  
Townsend, 1 Vet. App. at 408; 38 C.F.R. §§ 3.306(a), 4.9.  

With regard to the veteran's third period of active service, 
from July to December 1991, as the report of any examination 
conducted when the veteran re-entered active duty in July 
1991 is not of record, and because a psychiatric impairment 
is not otherwise shown to have been found on examination when 
he re-entered active duty, he is entitled to the presumption 
of soundness on entering active duty in July 1991.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of 
soundness at enlistment, however, is rebutted by clear and 
unmistakable evidence of preexisting disabilities of 
personality disorder and anxiety.  Id.  The evidence, 
including prior medical diagnoses of personality disorder and 
anxiety, and the veteran's reports of symptoms, clearly and 
unmistakably demonstrates that the veteran's psychiatric 
impairment diagnosed as personality disorder and anxiety pre-
existed his entrance onto active duty service in July 1991; 
therefore, the presumption of soundness on entering service 
in July 1991 is rebutted.  38 C.F.R. § 3.304(b).

The Board finds that the evidence demonstrates no increase in 
severity of preexisting psychiatric disabilities of 
personality disorder or anxiety during this period of active 
duty service from July to December 1991.  Service medical 
records for this period do not document any signs or symptoms 
of a psychiatric impairment.  The service medical records do 
not even demonstrate flare-up of preexisting psychiatric 
symptomatology during this period of service.  For these 
reasons, the Board finds that the veteran's preexisting 
psychiatric disabilities of personality disorder and anxiety 
were not aggravated by his period of service from July to 
December 1991.  Townsend at 408; 38 C.F.R. §§ 3.306(a), 4.9.  

The veteran presented statements to the effect that he 
experienced anxiety and depression since returning from the 
Persian Gulf War.  The medical evidence does not show that 
the veteran demonstrated significant symptoms or received 
treatment for a psychiatric disorder after service separation 
until June 1993, a year and a half after service, when he was 
again found to be suffering from anxiety, a disability which 
clearly and unmistakably preexisted both periods of service 
in 1991.  The occurrence of symptoms beginning over a year 
after service separation, especially where there is no 
evidence of even increased preexisting symptomatology during 
service, does not constitute an increase in the underlying 
disability during active duty service.  See Davis, No. 01-
7029 (Fed. Cir. Jan. 11, 2002); Hunt, 1 Vet. App. at 296-7.  
These manifestations of anxiety a year and a half after 
service separation do not constitute evidence of increase in 
severity of preexisting anxiety during either period of 
active duty service in 1991.  

In addition, the medical evidence does not otherwise indicate 
that any of the veteran's currently diagnosed psychiatric 
disorders, including depression or obsessive-compulsive 
disorder, are due to an injury or disease that was sustained 
during any period of active duty service.  The post-service 
medical evidence, including the veteran's own reported 
histories, do not support his more recent assertion that he 
experienced continuous symptoms of depression or was 
obsessive-compulsive immediately upon returning from the 
Persian Gulf War.  The medical evidence indicates that in 
June 1993 the veteran's psychiatric symptoms, diagnosed as 
anxiety, were associated with contemporary family and 
employment problems and pending surgery, with no mention or 
observation of concerns regarding in-service events.  It was 
not until after service in July 1993 that the veteran was 
noted to be pre-occupied with his experiences in Southwest 
Asia, to the point of demonstrating obsessive-compulsive 
characteristics.  

Moreover, there is no evidence of psychiatric injury or 
disease during service (other than preexisting psychiatric 
disabilities) to which the veteran's currently diagnosed 
psychiatric disabilities (other than preexisting personality 
disorder or anxiety) could be etiologically related.  As 
indicated above, except for symptoms specifically attributed 
to preexisting personality disorder during the period of 
service from 1976 to 1980, or attributed to personality 
disorder or anxiety during the periods of service in 1991, 
service medical records do not document any signs or symptoms 
of a psychiatric impairment during service.  

There is no competent medical evidence of record linking the 
veteran's currently diagnosed psychiatric disabilities, 
including depression or dysthymia or obsessive-compulsive 
disorder, to an injury or disease during any period of active 
duty service.  The veteran is competent to provide evidence 
of observable symptoms he experiences at any time, including 
in service.  The veteran has been trained as a phlebotomist 
and has received training as a medical assistant and 
laboratory technician; however, the evidence does not reflect 
that he has any specialized knowledge regarding psychiatric 
disabilities or that his medical duties related to 
psychiatry.  Although the veteran has been medically trained 
as a phlebotomist and medical assistant and laboratory 
technician, the evidence does not show that he has received 
the level of training which would enable him to offer a 
medical opinion that a preexisting psychiatric disorder was 
aggravated by service, or that a psychiatric disability first 
diagnosed after service is etiologically related to any 
injury or disease in service.  See Black v. Brown, 10 Vet. 
App. 279, 283-284 (1997) (nurse's opinion regarding the 
etiology of her husband's disability was not probative 
medical evidence because she had no special knowledge of the 
condition, duties did not relate to the disability, and she 
did not participate in treatment); Perry v. Brown, 9 Vet. 
App. 2, 6 (1996) (VA may obtain a medical opinion on the 
question of aggravation in service).  

The Board notes that some of the post-service VA treatment 
records indicate that the veteran suffered from 
schizophrenia.  The diagnosis of schizophrenia, however, was 
shown only by history, and none of the records documenting 
his psychiatric treatment show a diagnosis of schizophrenia.  
The veteran has also asserted that the diagnoses that have 
been rendered constitute a "psychosis," for which a 
presumption of service connection applies for veterans who 
served during a period of war.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  The presumption only applies, however, if the 
disease becomes manifest to a degree of 10 percent or more 
within one year of the date of separation.  None of the 
medical evidence indicates that a diagnosis of schizophrenia, 
or any other psychosis, was shown within one year of the 
veteran's separation from service in December 1991, or 
manifested to a degree of 10 percent or more within one year 
of the date of separation.  The first post-service medical 
evidence of psychiatric symptomatology, which was of a non-
psychotic nature (anxiety), is not shown until June 1993.  
Service connection for a presumptive disorder of psychosis, 
therefore, is not warranted.

The Board also notes that neuropsychological signs or 
symptoms and sleep disturbance may be subject to the 
provisions applicable to veterans who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The special 
adjudicative allowances applicable to such illnesses do not 
apply, however, if the symptoms have been diagnosed as a 
medical or psychiatric disability (except for medically 
unexplained chronic multi-symptoms illness such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
defined by a cluster of signs or symptoms).  38 U.S.C.A. 
§ 1117, as amended by Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C.A. § 1117); 
38 C.F.R. § 3.317(a)(1)(ii) (compensation is payable only for 
illnesses which "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis").  Because the veteran's symptoms have been 
diagnosed as stated, application of the provisions pertaining 
to veterans who served in the Persian Gulf War does not 
support a grant of service connection.  For the reasons 
indicated above, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder 
(other than PTSD).  38 U.S.C.A. § 5107(b) (West Supp. 2001). 

Hepatitis

The medical evidence indicates that hepatitis C was diagnosed 
in March 1994.  The veteran was hospitalized in May 1994, 
with hepatitis tests performed which were reactive for the 
hepatitis C antibody.  A July 1994 VA treatment entry also 
reflects that the veteran had hepatitis C, with a minimum 
increase in liver enzymes.  The veteran's claim for service 
connection for hepatitis, therefore, is supported by medical 
evidence of a current disability of hepatitis.  

The evidence does not show, however, that the veteran 
experienced a related disease or injury during service, or 
that the hepatitis that was diagnosed in 1994 is otherwise 
related to an in-service disease or injury.  Hickson, 12 Vet. 
App. at 253.  Major risk factors for the hepatitis C virus 
include receipt of blood or blood products before 1992; 
intravenous drug use; occupational exposure to contaminated 
blood or fluids via employment in patient care or clinical 
laboratory work; high risk sexual practices; intranasal 
cocaine; hemodialysis; organ transplants; and body piercing 
or tattooing.  Veterans Benefits Administration All Station 
Letter 98-110 "Infectious Hepatitis" (November 30, 1998).  
The evidence of record does not demonstrate that the veteran 
was exposed to any of these risk factors during any period of 
active duty service, including in 1991. 

The veteran submitted questionable evidence (Record of 
Immunization and Diagnostics) indicating that diagnostic 
testing for the hepatitis C virus had been negative in May 
1990.  The lower half of the document which purports to show 
nonreactive results to hepatitis B and C has been traced 
over.  The veteran has submitted numerous altered medical 
documents in an attempt to gain compensation for claimed 
service-connected disabilities.  Regardless of the purported 
May 1990 clinical finding of negative reaction for hepatitis 
C, however, the veteran's service medical records are silent 
for any complaints or clinical findings pertaining to the 
liver, nor do the records indicate that he received any blood 
transfusions, used intravenous drugs, worked as a medical 
professional, was exposed to any of the other risk factors 
for hepatitis C, or was otherwise exposed to the hepatitis C 
virus while in service.  See Veterans Benefits Administration 
All Station Letter 98-35 "Hepatitis C" (April 8, 1998).  
The Board notes that, prior to entering active duty in 
January 1991, the veteran worked as a phlebotomist, a private 
duty nurse, and a medical assistant, which are acknowledged 
risk factors for the hepatitis C virus.  See Veterans 
Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  The veteran is 
not shown to have been exposed to blood or blood byproducts 
while in service, or to any other established risk factors.  

Although the veteran asserts that he was exposed to the virus 
while in service, his assertions are not probative because he 
is not shown to have the training, expertise, or experience 
to provide the etiology of the hepatitis C virus.  In this 
regard, the Board notes that the veteran has been trained as 
a phlebotomist and has received training as a medical 
assistant and laboratory technician; however, the evidence 
does not reflect that the veteran has any specialized 
knowledge regarding the hepatitis C virus or that his medical 
duties related to diagnosis or treatment for hepatitis.  See 
Black, 10 Vet. App. at 283-284 (nurse's opinion regarding the 
etiology of her husband's disability was not probative 
medical evidence because she had no special knowledge of the 
condition, duties did not relate to the disability, and she 
did not participate in treatment).  Although the veteran has 
been medically trained as a phlebotomist and medical 
assistant and laboratory technician, the evidence does not 
show that he has received the level of training or experience 
which would enable him to participate in treatment for the 
hepatitis C virus.  

As previously indicated, the competent medical evidence does 
not indicate that the veteran's hepatitis C virus, which was 
diagnosed more than two years following the veteran's 
separation from service, is otherwise related to an in-
service disease or injury (including exposure to risk 
factors).  The Board has considered the provisions applicable 
to veterans of the Persian Gulf War, but finds that such 
consideration does not support a grant of service connection 
because the clinical finding of reaction to the hepatitis C 
virus has resulted in the medical diagnosis of hepatitis C 
virus.  38 C.F.R. § 3.317(a)(1)(ii).  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for hepatitis.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303; 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

Chronic Disability Manifested by Fatigue

The veteran has claimed entitlement to service connection for 
fatigue as an undiagnosed illness arising from his service in 
the Persian Gulf War.  Although the medical evidence 
documents the veteran's complaints of fatigue, the evidence 
also indicates that the fatigue is a manifestation of his 
diagnosed psychiatric disability of anxiety or diagnosed 
disability of hepatitis C virus.  In December 1990, the 
veteran was diagnosed with anxiety.  The veteran complained 
of fatigue symptoms beginning in July 1993.  In July 1994, he 
reported that his loss of energy and fatigue began when he 
started having problems with his liver (in March and May 
1994).  The neurologist in July and September 1994 attributed 
the veteran's daytime somnolence to a poor sleep history, and 
the neurological evaluation in October 1994 resulted in the 
conclusion that the excessive daytime somnolence was 
secondary to sleep disturbance, which was due to the (non-
service-connected) disability of anxiety.  During the July 
1994 medical examination, the complaints of fatigue were 
attributed to the diagnosed hepatitis.  The controlling 
regulation provides that compensation is payable only for 
illnesses which "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  

The Board notes that on December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 


115 Stat. 976 (2001).  That statute expands the definition of 
disabilities for which service connection can be 
presumptively granted for veterans of the Persian Gulf War to 
include a "medically unexplainable chronic multisymptom 
illness defined by a cluster of signs or symptoms," 
including chronic fatigue syndrome.  Public Law 107-103, 
§ 202.  The veteran's complaints of fatigue have not been 
attributed to a multisymptom illness that is medically 
unexplainable; the symptoms were attributed to the diagnosed 
psychiatric disorder of anxiety and to the diagnosed 
disability of hepatitis.  Adjudication of this claim in 
accordance with the new statute, therefore, is not warranted.  
See 38 U.S.C.A. § 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (to be codified as amended at 
38 U.S.C.A. § 1117).

Because entitlement to service connection for a psychiatric 
disorder and hepatitis has been denied, a grant of service 
connection for a manifestation of the psychiatric disorder or 
hepatitis is also not warranted as secondary to these 
disabilities.  See 38 C.F.R. § 3.310 (2001) (secondary 
disability must be due to or the result of a service-
connected disability).  For these reasons, the Board finds 
that a chronic disability manifested by fatigue was not 
incurred in or aggravated by active service, including as a 
result of undiagnosed illnesses.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (to be codified as 
amended at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 3.102, 3.303, 
3.317; 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159).   

Chronic Disability Manifested by Seizures

The veteran contends that his blackout spells, which were 
initially documented in July 1994, were caused by his service 
in the Persian Gulf War.  The veteran had an astrocytoma 
removed from the brain in 1963, and had an abnormal EEG, with 

seizure potentiality, prior to entering service in 1976.  An 
April 1975 private hospital summary reflected the presence of 
a lesion over the left hemisphere with seizure potentiality.  
The veteran's service medical records are silent for any 
complaints or clinical findings related to a seizure 
disorder; his complaints of dizziness in service were then 
attributed to acute illnesses.  The veteran completed all 
periods of active duty service with no reports of syncope, 
and even presented medical histories in 1980 and June 1991 
which specifically denied any history of ever having 
experienced periods of unconsciousness.  

Over two and a half years after service, in July 1994, the 
veteran first reported an incident of syncope and "blacking 
out" while driving, and gave a history of several months of 
drowsiness while driving.  Although the neurologist found 
that the EEG in July 1994 was not diagnostic for a seizure 
disorder, and did not provide a diagnosis of a seizure 
disorder because the blackout spells had then stopped 
occurring, a neurologist in May 1998 concluded that the 
reported blackout spells were most likely due to epilepsy.  
Because the symptom has been attributed to a medical 
diagnosis of known etiology, the Board finds that service 
connection based on the provisions applicable to veterans of 
the Persian Gulf War is not warranted.  38 C.F.R. 
§ 3.317(a)(1)(ii).

The Board has considered the provisions of the Veterans 
Education and Benefits Expansion Act of 2001, but the medical 
evidence does not indicate that the veteran's complaint of 
blackout spells is a manifestation of a "medically 
unexplainable chronic multisymptom illness defined by a 
cluster of signs or symptoms"; the symptoms were attributed 
to the diagnosed disorder of epilepsy.  Adjudication of his 
claim under the new statute, therefore, is not warranted.  
38 U.S.C.A. § 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (to be codified as amended at 
38 U.S.C.A. § 1117). 

Moreover, as the analysis below reflects regarding the 
credibility of the veteran's reported symptomatology of 
blackout spells, the credible evidence of record does 



not demonstrate that the veteran's diagnosed epilepsy has 
been symptomatic since October 1994.  The credible evidence 
reflects the occurrence of blackout spells only for a couple 
of months, from July to October 1994, with no further period 
of disability manifested by seizures.  Service connection for 
a chronic disability as due to an undiagnosed illness 
requires that the disability be "chronic," that is, that 
the undiagnosed disability "have existed for 6 months or 
more," even if with "intermittent" improvement and 
worsening during a 6 month period.  38 C.F.R. § 3.317(a)(3). 

The Board has also considered whether service connection for 
seizure disorder based on direct incurrence in service is 
applicable.  With regard to the veteran's reported histories 
of syncope or "blacking out," the Board finds the veteran's 
history of syncope since service in the Persian Gulf to be 
inconsistent and, therefore, not to be credible.  For 
example, during neuropsychiatric testing in July 1994 the 
veteran reported that he had experienced blackout spells for 
almost three years, and that service in the Persian Gulf was 
the precipitating event.  This history is inconsistent with 
his previous in-service history in June 1991 which denied 
ever having experienced periods of unconsciousness.  The in-
service history in June 1991, made by the veteran 
contemporaneously with his active duty service, is more 
highly probative of the question of onset of blackout spells 
than the July 1994 history presented years after service.  
The veteran's July 1994 history (of blackout spells for 
almost three years and since service in the Persian Gulf) is 
also inconsistent with his initial reporting in the same 
month (July 1994) of an incident of syncope and "blacking 
out" while driving, and even of symptoms of drowsiness while 
driving only for the previous several months.  Yet another 
history presented by the veteran in October 1994 was that he 
had experienced blackout spells for only two months, which 
would place the onset of blackouts to no sooner than July 
1994.  

Likewise, the medical evidence prior to July 1994 does not 
tend to corroborate the veteran's history of symptomatology 
of blackouts prior to July 1994, but tends to 

show the absence of such complaints.  Although the veteran 
reported during the July 1994 neuropsychiatric testing that 
the spells had been occurring for three years, the medical 
evidence prior to July 1994, which otherwise documents 
extensive treatment for other multiple medical and 
psychiatric symptoms, is notably silent for any complaints of 
blackout spells or syncope.  Because of the inconsistently 
reported histories by the veteran, the absence of seizure 
disorder in any evidence in any treatment records prior to 
July 1994, the absence of evidence of seizure disorder in any 
credible documents submitted by the veteran prior to July 
1994, the veteran's submission of numerous altered documents, 
and his history of conviction of crimes involving dishonesty, 
the Board finds that the veteran's assertions that he had 
blackout spells during active duty service in the Persian 
Gulf in 1991, or at any time immediately prior to treatment 
in July 1994, are not credible.  

Even assuming, arguendo, that the medical evidence actually 
demonstrates a current disability of epilepsy, which has not 
been symptomatic since 1994, the probative evidence does not 
demonstrate that any currently diagnosed epilepsy or seizure 
disorder is etiologically related to any disease or injury 
sustained during active service.  Hickson at 253.  As the 
weight of the probative evidence demonstrates no seizure 
disorder or epilepsy in service, no post-service 
symptomatology of seizures until July 1994, and no medical 
nexus opinion evidence relating any currently diagnosed 
epilepsy to any in-service disease or injury, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a chronic disability 
manifested by seizures.  A chronic disability manifested by 
seizures was not incurred in or aggravated by active service, 
including as a result of undiagnosed illnesses.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) (to be 
codified as amended at 38 U.S.C.A. § 1117); 38 C.F.R. 
§§ 3.102, 3.303, 3.317; 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).   


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD, is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a chronic disability 
manifested by fatigue as due to an undiagnosed illness is 
denied.

Entitlement to service connection for a chronic disability 
manifested by seizures as due to an undiagnosed illness is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

